                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                    Petitioner,                              8:18CV271

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
DOUGLAS COUNTY, NEBRASKA,
and STATE OF NEBRASKA,

                    Respondents.

       This matter is before the court on the Notice of Appeal (filing no. 18) filed
by Petitioner Dukhan Mumin on February 22, 2019. Petitioner appeals from the
court’s Memorandum and Order dated February 5, 2019, summarily denying his
“Request for Relief from Judgment as an Independent Action Pursuant to Fed. R.
Civ. Pro. Rule 60(d)(1)” which the court construed as a motion. (Filing No. 17.)
Also before the court is a memorandum from the Clerk of the Court requesting a
ruling as to Petitioner’s authorization to proceed in forma pauperis on appeal.
(Filing No. 19.)

       Petitioner has failed to include the $505.00 appellate filing and docket fees.
A litigant seeking to appeal a judgment must either pay the required filing fees, see
Fed. R. App. P. 3(e), or proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a).
“An appeal may not be taken in forma pauperis if the trial court certifies in writing
that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). The court hereby
certifies that the appeal filed by Petitioner in this case is frivolous and not taken in
good faith for the reason that the court denied his “Request for Relief from
Judgment as an Independent Action Pursuant to Fed. R. Civ. Pro. Rule 60(d)(1)”
because the claims raised in his request were wholly unrelated to the conviction at
issue in the present matter. Since the appeal is not taken in good faith, Petitioner
cannot file an appeal in forma pauperis. See Fed. R. App. P. 24(a)(3) and 28 U.S.C.
§ 1915(a)(3).

      IT IS THEREFORE ORDERED that Petitioner may not proceed on appeal
in forma pauperis.

      Dated this 5th day of March, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge




                                        2
